Citation Nr: 1017141	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  08-23 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to October 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a  January 2008 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in St. 
Petersburg, Florida, which denied the above claim.
 
In March 2009, the Veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided while 
at the RO.  A transcript of the hearing has been associated 
with the Veteran's claims file.

This matter was previously before the Board in June 2009, at 
which time it was remanded for additional development.  It is 
now returned to the Board.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, he 
has PTSD that is based on a verified credible stressor from 
his period of active service.

2.  The Veteran's variously diagnosed psychiatric disorders 
(not including PTSD) first manifested many years after his 
separation from service and have not been shown to be related 
to his period of service or to any incident therein.



CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been 
met.  38 U.S.C.A. §§ 1110, 5103, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.304(f) (2009).

2.  The criteria for service connection for an acquired 
psychiatric disorder (not including PTSD) have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.304(f) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable outcome or be of assistance to this inquiry. 

In the decision below, the Board grants the claim of 
entitlement to service connection for PTSD.  The RO will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by him, and for 
which he authorized VA to request, have been obtained.  
38 U.S.C.A. § 5103A.  VA has associated with the claims file 
the service treatment records and reports of his post-service 
care.  He has also been afforded VA examinations.  In light 
of the foregoing, the Board finds that there is no further 
action to be undertaken to comply with the provisions of 
38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the Veteran will not be prejudiced by the Board's 
adjudication of his claim.


Service Connection

Service connection means that the facts, shown by evidence, 
establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2009).  

Service connection for psychosis, any of the anxiety states, 
and dysthymic disorder (or depressive neurosis) may be 
established based upon a legal presumption by showing that 
such had manifested to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  In addition, service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2009).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a Veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in a claim for service connection for PTSD. In 
Zarycki, it was noted that, under 38 U.S.C.A. 1154(b), 38 
C.F.R. 3.304(d) and (f), and the applicable provisions 
contained in VA Manual 21-1, the evidence necessary to 
establish the incurrence of a recognizable stressor during 
service to support a claim of service connection for PTSD 
will vary depending on whether the Veteran "engaged in combat 
with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993).  
The determination as to whether the Veteran "engaged in 
combat with the enemy" is made, in part, by considering 
military citations that expressly denote as much.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994). 

However, the Court has held that the Board may not rely 
strictly on combat citations or the Veteran's military 
occupational specialty to determine if he engaged in combat; 
rather, other supportive evidence of combat experience may 
also be accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994).  If 
combat is affirmatively indicated, then the Veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the Veteran's testimony is found to 
be "satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the Veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The Veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the Veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

The Veteran seeks service-connected disability compensation 
for a psychiatric disorder, to include PTSD.  The Veteran's 
Armed Forces Of The United States Report Of Transfer Or 
Discharge (DD Form 214) reflects that his military 
occupational specialty was field wireman, however, during his 
March 2009 hearing he stated that he never served in that 
capacity.  The Veteran's service record of foreign service 
reflects that he was in Vietnam from March 1968 to October 
1968.  His record of assignments reflects that he had a 
principal duty of company clerk during that period, and was 
assigned to the 669th Tran Co (Lt Trk).

In a written statement dated in October 2007, he described 
his claimed stressors.  He reported that he had gone on 
convoy runs to the Pleiku province wherein his unit had 
encountered enemy dead bodies on the side of the road.  He 
further stated that they encountered sniper fire.  He also 
recounted seeing trucks which were towed back to the 
compound, including one truck in which one of their men had 
died which was covered in blood.  The Veteran has submitted 
photographs of dead bodies which he asserts he took.   

In an effort to verify the Veteran's claimed exposure to 
stressors, in June 2009, an inquiry was made to the  United 
States Army and Joint Service Records Research Center (or 
JSRRC).  In July 2009, the JSRRC responded that research of 
the available unit histories submitted by the 669th 
Transportation Company for the January 1968 through December 
1968 time period revealed that during the first six months, 
the unit had been ambushed at least once a month, and once 
during the second half of the year.  The histories further 
documented that sniper fire was a continuous threat to the 
unit convoys, and as a result of land mines, four trucks had 
been destroyed.  Throughout the year, the 669th 
Transportation Company ran convoys to Duc Pho Landing Zone, 
English Landing Zone, Uplift, An Khe, Pleiku, Kontum, Dak To, 
and Song Cau.  Lastly, the 669th Transportation Company 
suffered one casualty during that period, however, the name 
and circumstances surrounding the casualty were not provided.

As noted above, the Veteran has provided a detailed list of 
multiple stressors to which he attributed his PTSD.  While 
verification of many of the specific incidents could not be 
successfully accomplished, July 2009 record from the JSRRC 
did serve to verify that the Veteran's unit had been ambushed 
on several occasions, was exposed to sniper fire and land 
mines, and had sustained at least one casualty while the 
Veteran was assigned to the unit during his tour of duty in 
Vietnam.  The Board emphasizes that a stressor need not be 
corroborated in every detail, and that the evidence of record 
suggests that the asserted stressors are consistent with the 
circumstances of the Veteran's service.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  As such, the Board finds 
that there is credible supporting evidence that his claimed 
in-service stressor actually occurred.  Thus, the first 
element of a successful PTSD claim has been satisfied.

The Board must next determine whether the Veteran has been 
diagnosed with PTSD, and if so, whether there is an 
established link between his PTSD and the verified inservice 
stressor.  In this regard, the Veteran's service treatment 
records are negative for any treatment for or diagnosis of a 
psychiatric disorder during his period of active service.

Subsequent to service, VA outpatient treatment records dated 
from April 1999 to May 2008 show  intermittent treatment for 
symptoms associated with a various diagnosed psychiatric 
disorder.  The Veteran was assessed as having major 
depressive disorder, generalized anxiety disorder, dysthymic 
disorder, and PTSD.

A VA outpatient treatment record dated in April 2006 shows 
that the Veteran was said to believe he had PTSD.  The 
assessment was history of major depression and generalized 
anxiety disorder.

A VA outpatient treatment record dated in September 2007 
shows that the Veteran was given an assessment, in pertinent 
part, of having many symptoms of PTSD.

A lay statement from the Veteran's former spouse dated in 
October 2007 shows that it was indicated that upon his return 
from Vietnam, he had changed.  It was suggested that the 
Veteran had two failed marriages as a result of his symptoms, 
which included nightmares, insomnia, aggressiveness, 
irritability, depression, anxiety, and intrusive thoughts.

A VA psychiatry outpatient note dated in January 2008 shows 
that the Veteran was evaluated for his symptoms associated 
with PTSD.  The Veteran was given an impression of PTSD.  The 
impression was provided by a VA psychiatrist.

A VA psychiatry outpatient note dated in January 2008 shows 
that the Veteran was evaluated for his symptoms associated 
with PTSD.  The Veteran provided a history of a tour of duty 
in Vietnam in which he volunteered for convoy duty.  He 
described being fired upon and witnessing dead bodies and 
burned out vehicles.  He added that he had been in fear of 
danger for his life.  He described current symptoms 
associated thereto.  The examiner concluded that it was 
believed that the Veteran had PTSD secondary to his combat 
experience in convoys in Vietnam.  This opinion was provided 
by a VA psychiatrist.

During his March 2009 hearing, the Veteran reiterated his 
stressful events in service and indicated that he had been 
experiencing symptoms associated with PTSD ever since.  He 
added that he didn't realize that he had PTSD until 
approximately 1999.  Thereafter, he had been undergoing 
intermittent treatment for his symptoms.  He also indicated 
that he had been given diagnoses of PTSD in the course of his 
VA treatment.

A VA examination report dated in December 2009 shows that the 
Veteran was examiner by a VA psychologist who had the 
opportunity to review the claims file in conjunction with 
conducting the examination of the Veteran.  A clinical 
history and stressors as set forth above was noted.  The 
Veteran described symptoms which included depression.  The 
examiner concluded that the Veteran did not meet the DSM-IV 
stressor criterion nor did he meet the DSM-IV criteria for 
PTSD.  The examiner provided an Axis I diagnosis of "No 
diagnosis."

Having carefully considered the foregoing evidence of record, 
the Board finds that resolving all reasonable doubt in favor 
of the Veteran, the criteria of service connection for PTSD 
have been met.  As noted above, there is credible supporting 
evidence that the Veteran's claimed in-service stressor 
actually occurred.  Additionally, the Board finds probative 
the March 2009 opinion of the VA psychiatrist which concluded 
that the Veteran had PTSD secondary to his combat experience 
in convoys in Vietnam.  The examiner's opinion provides a 
diagnosis of PTSD and a nexus between the PTSD and the 
Veteran's claimed, verified stressor. While it does not 
appear that the psychiatrist had the benefit of the Veteran's 
claims file, the opinion is, nevertheless, considered 
probative as it was definitive and supported by detailed 
rationale.

The Board has considered the December 2009 opinion of the VA 
psychologist who concluded that the Veteran did not meet the 
DSM-IV stressor criterion nor did he meet the DSM-IV criteria 
for PTSD.  However, the Board finds this opinion to be of 
lesser probative value as the conclusion of a diagnosis of 
"No diagnosis" appears to be inconsistent with the 
Veteran's 10 year documented history of a variously diagnosed 
psychiatric disorder, to include PTSD, from April 1999 to 
March 2009.  It has been observed that the Board has the 
authority to discount the weight and probative value of 
evidence in light of its inherent characteristics in its 
relationship to other items of evidence.  See Madden v. 
Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997).

As such, the Board finds that the evidence is in favor of 
service connection for PTSD.  38 U.S.C.A. § 5107(b).  There 
can be no doubt that further medical inquiry and efforts at 
obtaining an additional medical opinion could be undertaken 
with a view towards development of the claim.  However, under 
the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board finds that this point has been 
attained.  Because a state of relative equipoise has been 
reached in this case, the benefit of the doubt rule will, 
therefore, be applied.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  
Service connection for PTSD is warranted. 

As to whether the Veteran is entitled to service connection 
for an acquired psychiatric disorder (not including PTSD), 
the Board finds that he is not.

As noted above, service connection may be granted when all 
the evidence establishes a medical nexus between active 
service and a current diagnosis.  In this case, the Board 
finds that the evidence is against a finding of a nexus 
between active service and the Veteran's current psychiatric 
disorders other than PTSD because the evidence does not show 
that those disorders were present in service or are due to 
the his service in any way.  In addition, a psychosis was not 
diagnosed within one year of separation, so presumptive 
service connection for an acquired psychiatric disorder other 
than PTSD is not warranted.  

The Veteran has contended that his current psychiatric 
disorders other than PTSD may be related to his active 
service.  However, as a layperson, he is not competent to 
give a medical opinion on diagnosis, causation, or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 
1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Board acknowledges that he is competent to give evidence 
about what he experienced.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  

The Veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first post-service evidence of an 
acquired psychiatric disorder other than PTSD is in April 
1999, approximately 31 years after his separation from 
service.  In view of the lengthy period without treatment, 
there is no evidence of a continuity of symptomatology, and 
this weighs heavily against the claim.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Furthermore, the competent 
evidence of record does not show that any current psychiatric 
disorder was incurred in or aggravated by service.

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the Veteran's acquired 
psychiatric disorders other than PTSD developed in service.  
Therefore, the Board concludes that the psychiatric disorders 
other than PTSD were not incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection, the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for PTSD is granted.

Service connection for an acquired psychiatric disorder other 
than PTSD is denied.  




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


